United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1499
                                    ___________

Pany Thong Sysouvong,                    *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa
Herb Meschner, Warden,                   *
Iowa State Penitentiary,                 * (PUBLISHED)
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: March 8, 1999

                                   Filed: March 22, 1999
                                    ___________

Before McMILLIAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      SACHS,1 District Judge.
                              ___________

PER CURIAM.

     Pany Thong Sysouvong (petitioner), an Iowa inmate, appeals from a final
judgment entered in the United States District Court2 for the Northern District of Iowa


      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri, sitting by designation.
      2
        The Honorable Donald E. O’Brien, United States District Judge for the
District of Iowa.
dismissing his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.
Pany Thong Sysouvong v. Meschner, No. C 92-3091 (N.D. Iowa Jan. 27, 1998)
(judgment). For reversal, petitioner argues that the district court erred in denying
relief on his claim that his confession and other incriminating statements used as
evidence at his criminal trial were obtained in violation of the Sixth Amendment. Id.
(order) (hereinafter “slip op.”). The district court had jurisdiction pursuant to 28
U.S.C. § 1331, and we have appellate jurisdiction pursuant to 28 U.S.C. § 1291.
Petitioner’s notice of appeal was timely filed pursuant to Fed. R. App. P. 4(a). For
reasons stated below, we affirm.

       Petitioner was one of several Laotians who attended a party at the home of
Nam Baccam in Mason City, Iowa, on October 25, 1986. A fight broke out between
some Laotian men and two Mexican men, and the two Mexican men were each
stabbed with a knife. One of them, Nicholas Gomez, died as a result of his wounds.
Afterward, police found a pocket knife in the street in front of the Baccam residence.
Petitioner apparently had changed out of his clothes at the Baccam residence. Blood
was found on petitioner’s clothes, and blood and skeletal muscle were found in the
pocket of his jeans. On October 29, 1986, while at his residence in Worthington,
Minnesota, petitioner was asked by law enforcement officers to accompany them to
the Worthington law enforcement center, and he agreed. After arriving at the law
enforcement center, petitioner waited for approximately half an hour and then his
shoes were taken from him and placed in paper bags, which were stapled closed.
Approximately one hour later, he was taken to an interrogation room. With the
assistance of Chom Nignomsavahn, an interpreter from the Department of Refugee
Services in Des Moines, petitioner was read a Miranda warning in English and in
Laotian. He indicated that he would waive his rights and thereafter was questioned
about the murder. He confessed to stabbing Gomez in the stomach. He also made
incriminating statements to the booking officer and later to his cell mate at the county
jail.



                                          -2-
       Petitioner was charged in Iowa state court with the murder of Gomez. He
moved to suppress his confession and incriminating statements arguing, among other
things, that he had not voluntarily, knowingly, and intelligently waived his Miranda
rights. After an evidentiary hearing, the state trial court denied his motion to suppress
based upon findings of fact and conclusions of law. See slip op. at 3-4. A jury found
petitioner guilty of first degree murder, and he was sentenced to life without parole.
He appealed his conviction and again challenged the validity of his waiver of
Miranda rights. The Iowa Supreme Court affirmed his conviction and denied his
subsequent application for further review. Petitioner filed an application for post-
conviction relief in state court, but his application was dismissed as untimely filed.



       Petitioner then brought the present habeas action in federal district court,
asserting numerous claims for relief. The district court dismissed all of petitioner’s
claims except for his claim challenging the constitutionality of his waiver of Miranda
rights. After additional briefing by the parties and a hearing on that issue, the district
court entered an order on January 27, 1998, dismissing the remaining claim. Upon
entering final judgment, the district court issued a certificate of appealability pursuant
to 28 U.S.C. § 2253 and Fed. R. Civ. P. 22(b).

       The only claim at issue in this appeal is petitioner’s assertion that his
confession and incriminating statements were obtained in violation of the Sixth
Amendment because, as a Laotian immigrant with limited command of the English
language and no familiarity with the American legal system, he could not have
voluntarily, knowingly, and intelligently waived his Miranda rights under the totality
of the circumstances. Upon careful review, we hold that the district court did not err
in denying petitioner relief on this claim. To begin, the district court appropriately
applied the presumption of correctness under 28 U.S.C. § 2254 to the factual findings
made by the state trial court in rejecting petitioner’s motion to suppress. See slip op.
at 10-13 (citing Miller v. Fenton, 474 U.S. 104, 112 (1985); McKee v. Nix, 995 F.2d

                                           -3-
833, 837-38 (8th Cir.), cert. denied, 510 U.S. 998 (1993)). Moreover, the district
court correctly concluded that the record does not support petitioner’s contention that
coercive circumstances surrounding the interrogation, together with cultural and
language barriers, prevented him from voluntarily, knowingly, and intelligently
waiving his Miranda rights. As the district court held, the evidence supports the
conclusion that petitioner’s waiver was voluntary because it suggests neither that
petitioner’s will was overborne, that the officers acted improperly, nor that petitioner
lacked a rational intellect. See Howard v. Caspari, 99 F.3d 895, 898 (8th Cir. 1996),
cert. denied, 117 S. Ct. 1831 (1997). As to petitioner’s argument that he failed to
understand the nature and effect of the waiver, the district court observed: “[i]t is hard
to imagine any additional measures that could have been taken to ensure that he
would fully understand all of the proceedings taking place.” Slip op. at 20.3 We
agree with the district court that the evidence also supports the conclusion that
petitioner knowingly and intelligently waived his Miranda rights because it suggests
that petitioner did, in fact, understand the nature and effect of his actions. In sum, we
affirm the district court’s denial of the petition for a writ of habeas corpus. See 8th
Cir. R. 47B.



      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      3
      The district court, with the assistance of an independent interpreter, reviewed
word-by-word the English-to-Laotian translation of the Miranda warning used by
Nignomsavahn, the original interpreter. See slip op. at 19.

                                           -4-